The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 2, “tub” should read --tube--.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “step for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 5-7, 10-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
the processing means 22 (Figure 1) corresponds to means for processing the signals provided by the arrangement;
the interface means 27 (Figure 1) corresponds to interface means for having first means 28 (Figure 1) for storing the processed data in the memory and second means 30 (Figure 1) for accessing the memory to provide the measure of the physical orientation of core orientation device when required;
means for relating the measure of the orientation of the core orientation device;
the input means (Figure 1) corresponds to input means for inputting the particular moment in time into the processing means 22 (Figure 1);
the display means 85 (Figure 1) corresponds to display means for subsequently displaying the measure of the physical orientation of the device;
the integration means included in the processor means 22 (Figure 1); 
timer means 68 (Figure 5) corresponds to timer means for determining predetermined intervals relative to a reference time;
the means for maintaining knowledge of the relative rotational orientation 27 (Figure 1) of a core drilled by the core drill;
the means for accommodating of the core orientation device corresponds to the inner tube assembly 36 (Figure 2) accordingly has complementary threaded portions (not shown).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 & 5, 4, 6, 7, 8, 9, 10, 11, 12, 13 & 15, 14, 16, 17, 18, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 of U.S. Patent No. 7,584,055.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims 1, and 13 are generic to the device/method cited in independent claims 1, and 10 of U.S. Patent No. 7,584,055.  That is, independent claims 1, and 10 of U.S. Patent No. 7,584,055 fall entirely within the scope of independent claims 1, and 13; or, in other words, independent claims 1, and 13 are anticipated by independent claims 1, and 10 of U.S. Patent No. 7,584,055.  
A comparison of the claims is presented in the table below (the difference has been underlined):
US Patent No. 7,584,055

1.  A core orientation device for a core drill, the core orientation device comprising:
   an arrangement for providing signals associated with a rotational orientation of the core orientation device;
   means for maintaining a rotational orientation of a core drilled by the core drill stationary with respect to the rotational orientation of the core orientation device;
   processing means for processing the signals provided by the arrangement so as to provide processed data from which a measure of the physical orientation of the core orientation device can be established, the measure being associated with the rotational orientation of the core orientation device at a particular moment in time;
   memory for storing the processed data;
   interface means having first means for storing the processed data in the memory and second means for accessing the memory to provide the measure of the rotational orientation of core orientation device when required; and
   means for relating the measure of the rotational orientation of the core orientation device with the present rotational orientation thereof such that the core orientation device can be rotated so that the core reflects the measure of the rotational orientation of the core orientation device. 
__________________________________________
2.  A core orientation device as claimed in claim 1, wherein the arrangement for providing signals comprises triaxial accelerometer means. 
___________________________________________
3.  A core orientation device as claimed in claim 1, wherein the core orientation device includes input means for inputting the particular moment in time into the processing means and display means for subsequently displaying the measure of the rotational orientation of the core orientation device, the measure being associated with the inputted moment in time. 
___________________________________________
4.  A core orientation device as claimed in claim 3 wherein the core orientation device is cylindrical and one end of the core orientation device includes the display and input means in the form of a LCD display and keypad. 


Instant Application 15/864,449

1.  A core orientation device for a core drill, the device comprising:
   an arrangement for providing signals associated with a physical orientation of the core orientation device;
   processing means for processing the signals provided by the arrangement so as to provide processed data from which a measure of the physical orientation of the core orientation device can be established, the measure being associated with the physical orientation of the device at a 
particular moment in time;
   memory for storing the processed data; and
   interface means having first means for storing the processed data in the memory and second means for accessing the memory to provide the measure of the physical orientation of core orientation device when required. 

5.  A core orientation device as claimed in claim 1, wherein the core orientation device includes means for relating the measure of the orientation of the core orientation device with the present orientation thereof such that the core orientation device can be rotated to reflect the measure of the orientation of the core orientation device. 

__________________________________________
4.  A core orientation device as claimed in claim 1, wherein the arrangement for providing signals comprises triaxial accelerometer means. 
___________________________________________
6.  A core orientation device as claimed in claim 1 wherein the core orientation device includes input means for inputting the particular moment in time into the processing means and display means for subsequently displaying the measure of the physical orientation of the device, the measure being associated with the inputted moment in time. 
___________________________________________
7.  A core orientation device as claimed in claim 6 wherein the core orientation device is cylindrical and one end of the core orientation device includes the display and input means in the form of a LCD display and keypad. 




US Patent No. 7,584,055

5.  A core orientation device as claimed in claim 1, wherein the core orientation device has a body in the form of a housing having at least one threaded end for being engaged by an inner tube assembly of the core drill. 
___________________________________________
6.  A core orientation device as claimed in claim 5 wherein, when engaged by the inner tube assembly, the core orientation device forms a length of the inner tube assembly. 
___________________________________________
7.  A core orientation device as claimed in claim 1, wherein the processing means includes a timer configured for ensuring that the processing means processes signals from the arrangement over predetermined time intervals. 
___________________________________________
8. A core orientation device as claimed in claim 1, wherein the processor means includes integration means for integrating signals from the arrangement over a predetermined time interval.
___________________________________________
9.  A core orientation device as claimed in claim 1, wherein the processor means includes timer means for determining predetermined intervals relative to a reference time, and means for storing the processed data in the memory upon each of the predetermined intervals terminating.
___________________________________________
10.  A core drill having a core orientation device comprising:
   an arrangement for providing signals associated with a rotational orientation of the core orientation device;
   processing means for processing the signals provided by the arrangement so as to provide processed data from which a measure of the rotational orientation of the core orientation device can be established, the measure being associated with the rotational orientation of the core orientation device at a particular moment in time;
   memory for storing the processed data; and
   interface means having first means for storing the processed data in the memory and second means for accessing the memory to provide the measure of the rotational orientation of core orientation device when required;
   wherein the core drill comprises:
   means for maintaining a rotational orientation of a core drilled by the core drill stationary with respect to the rotational orientation of the core orientation device; and



   means for relating the measure of the rotational orientation of the core orientation device with the present rotational orientation thereof such that the core orientation device can be rotated so that the core reflects the measure of the rotational orientation of the core orientation device. 


 Instant Application 15/864,449

8.  A core orientation device as claimed in claim 1 wherein the core orientation device has a body in the form of a housing having at least one threaded end for being engaged by an inner tube assembly of the core drill. 
___________________________________________
9.  A core orientation device as claimed in claim 8 wherein, when engaged by the inner tub assembly, the core orientation device forms a length of the inner tube assembly. 
___________________________________________
10.  A core orientation device as claimed in claim 1 wherein the processing means includes a timer configured for ensuring that the processing means processes signals from the arrangement over predetermined time intervals. 
___________________________________________
11.  A core orientation device as claimed in claim 1, wherein the processor means includes integration means for integrating signals from the arrangement over a predetermined time interval. 
___________________________________________
12.  A core orientation device as claimed in claim 1, wherein the processor means includes timer means for determining predetermined intervals relative to a reference time, and means for storing the processed data in the memory upon each of the predetermined intervals terminating. 
___________________________________________
13.  A core drill having a core orientation device comprising:
   an arrangement for providing signals associated with a rotational orientation of the core orientation device;
   processing means for processing the signals provided by the arrangement so as to provide processed data from which a measure of the rotational orientation of the core orientation device can be established, the measure being associated with the rotational orientation of the device at a particular moment in time;
   memory for storing the processed data; and
   interface means having first means for storing the processed data in the memory and second means for accessing the memory to provide the measure of the rotational orientation of core orientation device when required;
   wherein the core drill comprises:
   means for maintaining knowledge of the relative rotational orientation of a core drilled by the core drill and the core orientation device such that a measure of the rotational orientation of the core can be established using the measure of the rotational orientation of the core orientation device. 

15.  A core drill as claimed in claim 13 including means for relating the measure of the orientation of the core orientation device with the present orientation thereof such that the core orientation device can be rotated to reflect the measure of the orientation of the core orientation device. 




US Patent No. 7,584,055

11.  A core drill as claimed in claim 10 wherein the means for maintaining a rotational orientation of the core drill stationary with respect to the rotational orientation of the core orientation device comprises a mechanism for preventing rotational movement about the length of the core drilled by the core drill relative to the core orientation device. 
  ___________________________________________
12.  A core drill as claimed in claim 10, wherein the core drill includes an outer tube assembly and an inner tube assembly with the inner tube assembly having a means for accommodating the core orientation device along the length of the inner tube assembly.
  ___________________________________________
13.  A core drill as claimed in claim 12 wherein the inner tube assembly includes a bearing allowing the means for accommodating the core orientation device to rotate relative to the outer tuber assembly but not relative to the core when the core is received by the inner tube assembly. 
________________________________
14.  A core drill as claimed in claim 12 wherein the core orientation device is cylindrical and one end of the core orientation device includes display and input means in the form of a LCD display and keypad, the end of the core orientation device being protected by the inner tube assembly when accommodated. 
________________________________
15.  A core drill as claimed in claim 12, wherein the outer tube assembly includes a spacer for allowing the inner tube assembly to be fitted with the outer tube assembly when the core orientation device is accommodated. 
________________________________

Instant Application 15/864,449

14.  A core drill as claimed in claim 13 wherein the means for maintaining knowledge of the relative rotational orientation of the core drilled by the core drill comprises a mechanism for preventing rotational movement about the length of the core sample, relative to the core orientation device. 

  ___________________________________________
16.  A core drill as claimed in claim 13, wherein the core drill includes an outer tube assembly and an inner tube assembly with the inner tube assembly having a means for accommodating the core orientation device along the length of the inner tube assembly. 
  ___________________________________________
17.  A core drill as claimed in claim 16 wherein the inner tube assembly includes a bearing allowing the means for accommodating the core orientation device to rotate relative to the outer tuber assembly but not relative to the core sample when the core is received by the inner tube assembly. 
_______________________________________________
18.  A core drill as claimed in claim 16 wherein the core orientation device is cylindrical and one end of the core orientation device includes display and input means in the form of a LCD display and keypad, the end of the core orientation device being protected by the inner tube assembly when accommodated. 
________________________________
19.  A core drill as claimed in claim 16, wherein the outer tube assembly includes a spacer for allowing the inner tube assembly to be fitted with the outer tube assembly when the core orientation device is accommodated. 
_________________________________











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Horizontal Core Acquisition and Orientation for Formation Evaluation” by Skopec et al. (referred hereafter Skopec et al.).
	Referring to claim 1, Skopec et al. disclose a core orientation device for a core drill, the device comprising:
	an arrangement for providing signals associated with a physical orientation of the core orientation device (Figures 6, 7, and 10; page 8, Electronic Multishot Instrument (EMI): 1st paragraph);
	processing means for processing the signals provided by the arrangement so as to provide processed data from which a measure of the physical orientation of the core orientation device can be established, the measure being associated with the physical orientation of the device at a particular moment in time (page 8, Electronic Multishot Instrument (EMI): 1st, 2nd, and 3rd paragraphs to page 9, lines 1-22);
	memory for storing the processed data (page 9, line 11); and
	interface means having first means for storing the processed data in the memory and second means for accessing the memory to provide the measure of the physical orientation of core orientation device when required (page 9, lines 12-22). 
	As to claim 2, Skopec et al. disclose a core orientation device for a core drill wherein the physical orientation of the core orientation device comprises a rotational orientation about a longitudinal axis of the core orientation device (page 15, last paragraph to page 16, lines 1-4; Table 2; Figure 6). 
	Referring to claim 3, Skopec et al. disclose a core orientation device for a core drill wherein the physical orientation of the core orientation device comprises an angular orientation of the longitudinal axis above or below the horizontal plane (page 18, Evaluation of Data: 1st paragraph). 
	As to claim 4, Skopec et al. disclose a core orientation device for a core drill, wherein the arrangement for providing signals comprises triaxial accelerometer means (page 8, Electronic Multishot Instrument (EMI): 1st paragraph). 
	Referring to claim 5, Skopec et al. disclose a core orientation device for a core drill, wherein the core orientation device includes means for relating the measure of the orientation of the core orientation device with the present orientation thereof such that the core orientation device can be rotated to reflect the measure of the orientation of the core orientation device (page 8, Electronic Multishot Instrument (EMI): 1st, 2nd, and 3rd paragraphs to page 9, lines 1-22). 
	As to claim 6, Skopec et al. disclose a core orientation device for a core drill wherein the core orientation device includes input means for inputting the particular moment in time into the processing means and display means for subsequently displaying the measure of the physical orientation of the device, the measure being associated with the inputted moment in time (page 7, 4th paragraph; page 9, lines 12-22). 
	Referring to claim 7, Skopec et al. disclose a core orientation device for a core drill wherein the core orientation device is cylindrical and one end of the core orientation device includes the display and input means in the form of a LCD display and keypad (page 9, lines 12-22). 
	As to claim 8, Skopec et al. disclose a core orientation device for a core drill wherein the core orientation device has a body in the form of a housing having at least one threaded end for being engaged by an inner tube assembly of the core drill (Figures 5, 7, 9, and 10). 
	Referring to claim 9, Skopec et al. disclose a core orientation device for a core drill wherein, when engaged by the inner tube assembly, the core orientation device forms a length of the inner tube assembly (Figures 5, 7, 9, and 10). 
	As to claim 10, Skopec et al. disclose a core orientation device for a core drill wherein the processing means includes a timer configured for ensuring that the processing means processes signals from the arrangement over predetermined time intervals (page 7, 4th paragraph; page 9, lines 12-22; Table 2). 
	Referring to claim 11, Skopec et al. disclose a core orientation device for a core drill, wherein the processor means includes integration means for integrating signals from the arrangement over a predetermined time interval (page 7, 4th paragraph; page 9, lines 12-22; Table 2). 
	As to claim 12, Skopec et al. disclose a core orientation device for a core drill, wherein the processor means includes timer means for determining predetermined intervals relative to a reference time, and means for storing the processed data in the memory upon each of the predetermined intervals terminating (page 7, 4th paragraph; page 9, lines 12-22; Table 2). 
	Referring to claim 13, Skopec et al. disclose a core drill having a core orientation device comprising:
	an arrangement for providing signals associated with a rotational orientation of the core orientation device (Figures 6, 7, and 10; page 8, Electronic Multishot Instrument (EMI): 1st paragraph);
	processing means for processing the signals provided by the arrangement so as to provide processed data from which a measure of the rotational orientation of the core orientation device can be established, the measure being associated with the rotational orientation of the device at a particular moment in time (page 8, Electronic Multishot Instrument (EMI): 1st, 2nd, and 3rd paragraphs to page 9, lines 1-22);
	memory for storing the processed data (page 9, line 11); and
	interface means having first means for storing the processed data in the memory and second means for accessing the memory to provide the measure of the rotational orientation of core orientation device when required (page 9, lines 12-22);
	wherein the core drill comprises:
	means for maintaining knowledge of the relative rotational orientation of a core drilled by the core drill and the core orientation device such that a measure of the rotational orientation of the core can be established using the measure of the rotational orientation of the core orientation device (page 7, 4th paragraph; page 9, lines 12-22; Table 2). 
	As to claim 14, Skopec et al. disclose a core drill having a core orientation device wherein the means for maintaining knowledge of the relative rotational orientation of the core drilled by the core drill comprises a mechanism for preventing rotational movement about the length of the core sample, relative to the core orientation device (page 7, 2nd, 4th paragraph; page 9, lines 12-22; Table 2). 
	Referring to claim 15, Skopec et al. disclose a core drill having a core orientation device including means for relating the measure of the orientation of the core orientation device with the present orientation thereof such that the core orientation device can be rotated to reflect the measure of the orientation of the core orientation device (Table 2). 
	As to claim 16, Skopec et al. disclose a core drill having a core orientation device, wherein the core drill includes an outer tube assembly and an inner tube assembly with the inner tube assembly having a means for accommodating the core orientation device along the length of the inner tube assembly (page 4, Horizontal Core Acquisition section; page 5, Inner Barrel and Core Head section; pages 5-6, Stabilization section).
	Referring to claim 17, Skopec et al. disclose a core drill having a core orientation device wherein the inner tube assembly includes a bearing allowing the means for accommodating the core orientation device to rotate relative to the outer tuber assembly but not relative to the core sample when the core is received by the inner tube assembly (page 4, Horizontal Core Acquisition section; page 5, Inner Barrel and Core Head section; pages 5-6, Stabilization section; Figures 5, 7, 9, and 10). 
	As to claim 18, Skopec et al. disclose a core drill having a core orientation device wherein the core orientation device is cylindrical and one end of the core orientation device includes display and input means in the form of a LCD display and keypad, the end of the core orientation device being protected by the inner tube assembly when accommodated (page 9, lines 12-22). 
	Referring to claim 19, Skopec et al. disclose a core drill having a core orientation device, wherein the outer tube assembly includes a spacer for allowing the inner tube assembly to be fitted with the outer tube assembly when the core orientation device is accommodated (page 9, lines 1-9; Figures 5, 7, 9, and 10). 	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN M LE/
Primary Examiner, Art Unit 2864